Exhibit 10.14
Fidelity National Information services, Inc.
2008 Omnibus Incentive Plan
Notice of Restricted Stock Unit Grant
     You (the “Grantee”) have been granted the following award of restricted
stock units (the “Restricted Stock Units”) denominated in shares of Common Stock
of Fidelity National Information Services, Inc. (the “Company”), par value $0.01
per share (the “Shares”), pursuant to the Fidelity National Information
Services, Inc. 2008 Omnibus Incentive Plan (the “Plan”):

     
Name of Grantee:
  William P. Foley, II
 
   
Number of Restricted Stock Units Granted:
   
 
   
Effective Date of Grant:
  October 1, 2009
 
   
Vesting and Period of Restriction:
  Subject to the terms of the Plan and the Restricted Stock Unit Award Agreement
attached hereto, the Period of Restriction shall lapse, and all of the
Restricted Stock Units granted hereunder shall become fully vested on the
six-month anniversary of the Effective Date of Grant.

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this grant of Restricted Stock Units
is granted under and governed by the terms and conditions of the Plan and the
attached Restricted Stock Unit Award Agreement, which are incorporated herein by
reference, and that you have been provided with a copy of the Plan and
Restricted Stock Unit Agreement.

          Grantee:   Fidelity National Information Services, Inc.
 
       
 
  By:    
 
       
William P. Foley, II
Date: October 1, 2009
Address: 601 Riverside Avenue, 12th Floor
Jacksonville, Florida 32204
      Ronald D. Cook
EVP, General Counsel and
Corporate Secretary





--------------------------------------------------------------------------------



 



Fidelity National Information Services, Inc.
2008 Omnibus Incentive Plan
Restricted Stock Unit Award Agreement
SECTION 1. GRANT OF RESTRICTED STOCK UNIT
     (a) Restricted Stock Unit. On the terms and conditions set forth in the
Notice of Restricted Stock Unit Grant and this Restricted Stock Unit Award
Agreement (the “Agreement”), the Company grants to the Grantee on the Effective
Date of Grant the Restricted Stock Units (the “Restricted Stock Units”) set
forth in the Notice of Restricted Stock Unit Grant.
     (b) Plan and Defined Terms. The Restricted Stock Units are granted pursuant
to the Plan. All terms, provisions, and conditions applicable to the Restricted
Stock Units set forth in the Plan and not set forth herein are hereby
incorporated by reference herein. To the extent any provision hereof is
inconsistent with a provision of the Plan, the provisions of the Plan will
govern. All capitalized terms that are used in the Notice of Restricted Stock
Unit Grant or this Agreement and not otherwise defined therein or herein shall
have the meanings ascribed to them in the Plan.
SECTION 2. FORFEITURE; TRANSFER RESTRICTIONS AND SETTLEMENT
     (a) Forfeiture Restrictions. If the Grantee’s employment terminates for any
reason, other than by the Grantee without “Good Reason” (as defined in Grantee’s
Second Amended and Restated Employment Agreement between the Grantee and the
Company, dated September 30, 2009 (the “Employment Agreement”)) while Restricted
Stock Units are subject to a Period of Restriction, the Period of Restriction
with respect to such Restricted Stock Units shall lapse, and the Restricted
Stock Units shall vest and be settled in accordance with this Section 2, on the
date of the Grantee’s termination of employment or service. If the Grantee
terminates employment without Good Reason, the Restricted Stock Units shall be
forfeited and cancelled. For purposes of this Agreement, a termination of
employment (or words of similar meaning) shall mean a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).
     (b) Transfer Restrictions. During the Period of Restriction, the Restricted
Stock Units may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of to the extent such Restricted
Stock Units are subject to a Period of Restriction.
     (c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock Units in accordance with the Notice of Restricted Stock Unit
Grant or, if earlier, in accordance Section 2(a) hereof.
     (d) Settlement. Upon a lapse of the Period of Restriction, subject to the
terms of the Plan and this Agreement, the Company shall settle the vested
Restricted Stock Units in Shares by issuing to the Grantee a number of Shares
equal to the number of Restricted Stock Units.

-2-



--------------------------------------------------------------------------------



 



SECTION 3. DIVIDENDS
If on any date the Company pays any dividend with respect to its Common Stock
(the “Payment Date”) during the Period of Restriction, then, within 60 days
following the Payment Date, the Company shall pay, or cause an Affiliate to pay,
Dividend Equivalents to the Grantee in an amount equal to: (i) the product of
(x) the number of the Grantee’s Restricted Stock Units as of the Payment Date
and (y) the per Share cash amount of such dividend.
SECTION 4. STOCK CERTIFICATES
     The Shares to be issued pursuant to Section 2(d) of this Agreement shall be
registered in the Grantee’s name in certificate or book-entry form.
     Restricted Stock Units are not actual shares of Common Stock. Subject to
Section 3 of this Agreement, (i) the Grantee’s interest in Restricted Stock
Units shall make the Grantee only a general, unsecured creditor of the Company
until the Restricted Stock Units become vested and settled pursuant to Section
2(d) of this Agreement, and (ii) prior to the Settlement Date, the Grantee shall
not be deemed for any purpose to be the owner of any Common Stock denominated by
the Restricted Stock Unit Award and the Grantee shall not have the right to vote
(or to execute proxies for voting) the Restricted Stock Units.
SECTION 5. MISCELLANEOUS PROVISIONS
     (a) Tax Withholding. Pursuant to Article 20 of the Plan, the Committee
shall have the power and right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any federal, state and
local taxes (including the Grantee’s FICA obligations) required by law to be
withheld with respect to this Award. The Committee may condition the delivery of
Shares upon the Grantee’s satisfaction of such withholding obligations. The
Grantee may elect to satisfy all or part of such withholding requirement by
tendering previously-owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory withholding (based on
minimum statutory withholding rates for federal, state and local tax purposes,
as applicable, including payroll taxes) that could be imposed on the
transaction, and, to the extent the Committee so permits, amounts in excess of
the minimum statutory withholding to the extent it would not result in
additional accounting expense. Such election shall be irrevocable, made in
writing, signed by the Grantee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.
     (b) Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Restricted Stock
Unit Grant by the Company, the Board or the Committee.
     (c) Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall

-3-



--------------------------------------------------------------------------------



 



be addressed to the Company at its principal executive office and to the Grantee
at the address that he or she most recently provided in writing to the Company.
     (d) Choice of Law. This Agreement and the Notice of Restricted Stock Unit
Grant shall be governed by, and construed in accordance with, the laws of
Florida, without regard to any conflicts of law or choice of law rule or
principle that might otherwise cause the Plan, this Agreement or the Notice of
Restricted Stock Unit Grant to be governed by or construed in accordance with
the substantive law of another jurisdiction.
     (e) Arbitration. Subject to, and in accordance with the provisions of
Article 3 of the Plan, any dispute or claim arising out of or relating to the
Plan, this Agreement or the Notice of Restricted Stock Unit Grant shall be
settled by binding arbitration before a single arbitrator in Jacksonville,
Florida and in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The arbitrator shall decide any issues submitted in
accordance with the provisions and commercial purposes of the Plan, this
Agreement and the Notice of Restricted Stock Unit Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws.
     (f) Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 4.3 of the Plan may be made
without such written agreement.
     (g) Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
     (h) References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended from time to time.
     (i) Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly. If the
Grantee is a “specified employee,” as defined in Section 409A(a)(2)(B)(i) of the
Code and a Restricted Stock Unit constitutes a “nonqualified deferred
compensation arrangement” subject to Section 409A of the Code, then, to the
extent required under Section 409A of the Code, the settlement of such
Restricted Stock Unit upon the Grantee’s termination of employment, other than
due to the Grantee’s death, shall be paid or settled in accordance with Section
9(f) of Grantee’s Employment Agreement.

-4-